Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority.
This application is a domestic application filed on 9/25/2918 and claims benefit a CON of Application No. 15723943, filed 10/03/2017, issued as PAT 10463659; Application No. 15723943 is a CON of Application No. 15144440, filed 05/02/2016, issued as PAT 9808533; Application No. 15144440 is a CON of Application No. 14323993, filed, 07/03/2014, issued as PAT 9333200; Application No. 14323993 is a CON of 13765433, filed 02/12/2013, issued as PAT 8771662;  Application No. 13765433 is a CON of Application No. 11948767, filed 11/30/2007, issued as PAT 8394365;  Application No. 11948767 claims benefit of Provisional Application No. 61003163, filed 11/14/2007;  Application No. 11948767 claims benefit of Provisional Application No. 60861995, filed 11/30/2006; Application No. 11948767 is a CIP of Application No. 10943799, filed, 09/17/2004, issued as PAT 7744861; Application No. 10943799 claims benefit of Provisional Application No. 60584308, filed 06/30/2004; Application No. 10943799 claims benefit of Provisional Application No. 60503673, filed 09/17/2003
However, the parent Application No. 10943799, filed on 9/17/2004, issued as PAT 7744861, upon which priority is claimed fail to provide adequate support under 35 U.S.C. 112 for Instant claims 32-54 of this application since all parent applications are not seen to disclose the following in the instant independent claims: A method for covalently attaching a polyethylene glycol reagent to an active agent, the method comprising: (i) providing an active agent comprising a first functional group selected from amino, hydroxyl, and carboxyl and activated equivalents there, and (ii) reacting the active agent with a polyethylene glycol polymer reagent comprising a second functional group that is reactive with the first functional group in the presence of a coupling reagent and 4-(dimethylamino)-pyridinium-p-toluenesulfonate (DPTS).

The parent Application No. 10943799, filed on 9/17/2004, does not teach or show that applicant had contemplated reacting an active agent with a polyethylene glycol polymer reagent comprising a second functional group that is reactive with the first functional group in the presence of a coupling reagent and 4-(dimethylamino)-pyridinium-p-toluenesulfonate (DPTS) in a method of covalently attaching a polyethylene 
Thus, the filing date of the instant claims is deemed to be the filing date of the Application No. 11948767, filed 11/30/2007.  If applicant disagrees, applicant should present a detailed analysis as to why the claimed subject matter has clear support in the earlier priority applications.  Applicant is reminded that such priority for the instant limitations requires written description and enablement under 35 U.S.C. § 112, first paragraph. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under  21(2) of such treaty in the English language.

Claims 32-39 and 43-54 are rejected under pre-AIA  35 U.S.C. 102(b) and (e) as being anticipated by US 20050054026 to Atsushi.  Atsushi teaches a method of covalently attaching a polyethylene glycol reagent to a  protein (an active agent), the method comprising (i) providing a protein comprising a first functional group selected from amino, hydroxyl, carboxyl and activated equivalents thereof; and (ii) reacting the active agent with a polyethyelene glycol polymer reagent comprising a second functional group that is reactive with the first functional group is the presence of dicyclohexylcarbodiimide (a carbodiimide; a coupling reagent) and 4-(dimethylamineo)-pyridinium-p-toluenesulfaonte (DPTS) under conditions effective to promove reaction between the first and second functional groups, to thereby form a polyethyelene glycol-active agent conjugate (abstract; paragraphs 6-9, 31, 104, 108, 117, 127, 326; claims 1-16).  In other embodiments, N,N’-diisopropylcarbodiimide may be used  as the coupling agent (paragraph 129).  The solvent may be dichloromethane (an organic solvent) (paragraph 130).  The reaction is carried out at room temperature (paragraph 326).  The agent may be anti-malignant tumor agents and chemotherapeutic agents, such as docetaxel (a taxane; comprises more than one first functional group) and ironotecan (camptothecin-11; comprises more than one first functional group) (paragraph 188).  As the reactants, process steps, and reaction conditions of Atsushi are identical to those of the claimed method, the product of Atsushi would inherently contain the same product and side products as produced by the claimed method, including N-acyl urea.   “‘[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.’ Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”  MPEP § 2112, I. 


Claims 32-44, 48-49, and 52-54 are rejected under pre-AIA  35U.S.C. 102(b) as being anticipated by the WO 2004/078121 to Zalipsky.  Zalipsky teaches reacting stearic acid (an active agent comprising a carboxyl group), and Bn-O-PEG­ aminopropanediol (a linear PEG comprising two hydroxyl functional groups) in the presence of DPTS and diisopropylcarbodiimide (abstract; paragraphs 9-17 and 30-40; examples).  The reaction occurs at room temperature, and the yield is 80% (paragraph 76).  The molar ratio of DTPS (1.36 mmol) to carboxy functional groups in the stearic acid (6.79 mmol) is 0.2.  The molar ratio of diisopropylcarbodiimide (8.16 mmol) to carboxy functional groups in the stearic acid (6.79 mmol) is 1.2 (Example 3). The reaction between a carboxyl group and hydroxyl group forms an ester bond.  As the reactants, process steps, and reaction conditions of Zalipsky are identical to those of the claimed method, the product of Zalipsky would inherently contain the same product and side products as produced by the claimed method, including N-acyl urea.

Claims 32-44, 48-49, and 52-54 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by the WO 03/091337 to Kohn.  Kohn teaches reacting desaminotyrosyl-tyrosine ethyl ester (DTE) (an active agent comprising two hydroxyl functional groups) with PEG-1000-succinate (a linear PEG which comprises a carboxyl functional group) in the presence of  DPTS and N,N'-diisopropylcarbodiimide ( abstract; page 3, third full paragraph to page 6, second full paragraph; page 7, first full paragraph to page 15, last paragraph  ).  The reaction occurs in methylene chloride (dichloromethane) at room temperature (Table 1; Example 1).  The molar ratio of DPTS (0.0022 moles) to hydroxyl functional groups present in the DTE (2 x 0.0074 moles) is 0.15 (Example 1 ).  The reaction between the hydroxyl functional groups of the DTE and the carboxyl functional groups of the PEG forms ester bonds.  As the reactants, process steps, and reaction conditions of Kohn are identical to those of the claimed method, the product of Kohn would inherently contain the same product and side products as produced by the claimed method, including N-acyl urea.

  	Claims 32-44, 48-49, and 53-54 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 5372807 to Poiani. Poiani teaches reacting N­protected glutamic acid (a small molecule; an active agent comprising comprises two carboxyl functional groups) with PEG 2000 (a linear PEG comprising a hydroxyl functional group) in the presence of DPTS and diisopropylcarbodiimide (abstract; col 3, line 25 to col 4, line 28; Example 9). The reaction occurs in a methylene chloride (dichloromethane) solvent at room temperature (Example 9). The molar ratio of diisopropylcarbodiimide to carboxyl functional groups is 2 (Example 9). As the reactants, process steps, and reaction conditions of Poiani are identical to those of the claimed method, the product of Poiani would inherently contain the same product and side products as produced by the claimed method, including N-acyl urea.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 32-54 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over US 20050054026 to Atsushi.   The relevant portions of Atsushi are given above.
Atsushi fails to teach the amount DPTS to first functional group equivalents recited in claims 40-41, or the coupling group to the first functional group equivalent recited in claim 42.
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to optimize the equivalents of the reagents to each other in order to form a polyethylene glycol conjugate coupled to an active agent via a coupling agent.   The rationale for this is that it is routine in the art for a chemist to adjust the equivalents of reagents being combined in a chemical reaction based on the stoichiometry of the reaction and desired product.  In the course of optimizing the equivalents of the reagents to each other in order to form a polyethylene glycol conjugate coupled to an active agent via a coupling agent, the artisan would find the claimed equivalents through routine experimentation.  “‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” MPEP § 2144.05, II.

Claims 32-54 are rejected under pre-AIA  35 U.S.C. 103 as being obvious over US 6461603 to Bentley (IDS filed 9/25/2019) in view of US 5216115 to Kohn in further view of Moore (Macromolecules, 1990). Bentley teaches conjugating PEG, including multi-arm PEG, to the anti-malarial drug artelinic acid (an active agent which comprises a carboxyl functional group) (abstract;  col 1, line 55 to col 2, line 49;  col 3, line 47 to col 10, line 4).  Multi-arm PEGs comprising a pentaerythritol core conjugated to artelinic acid via ester linkages are exemplified (Examples 3-5). The reaction occurs in an organic solvent such as dichloromethane in the presence of HOBT, DCC, and DMAP (col 1, lines 21-50; col 7, line 66 to col 8, line 17; column 8, lines 62-67; Example 3). 
Bentley fails to teach performing the conjugation in the presence of a carbodiimide and DPTS. 
Kohn teaches that it is known to perform polyesterification in the presence of a carbodiimide, such as diisopropylcarbodiimide, and a DPTS catalyst (abstract; col 4, line 33 to col 6, line 27. Reaction occurs in a solvent such as methylene chloride and proceeds at room temperature, or about 20-30°C (col 9, line 16 - col 10, line 26). 
Moore teaches that it is known to perform polyesterification in the presence of DTPS. Use of DPTS, rather than just DMPA, is beneficial because DPTS provides DMAP to the reaction while also providing 4-toluenesulfonate which is essential to surpress formation of undesired side products (Results and Discussion). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to perform the conjugation of Bentley in the presence of a carbodiimide, such as diisopropylcarbodiimide, and in the presence of a DPTS catalyst, because Kohn and Moore teach that it is known to form ester bonds in the presence of carbodiimide and a DTPS catalyst, and because Moore teaches that use of DPTS instead of DMAP has the benefit of providing DMAP while suppressing formation of side products.  It would have been further obvious to optimize the equivalents of the reagents to each other in order to form a polyethylene glycol conjugate coupled to an active agent via a coupling agent.   The rationale for this is that it is routine in the art for a chemist to adjust the equivalents of reagents being combined in a chemical reaction based on the stoichiometry of the reaction and desired product.  In the course of optimizing the equivalents of the reagents to each other in order to form a polyethylene glycol conjugate coupled to an active agent via a coupling agent, the artisan would find the claimed equivalents through routine experimentation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 32-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8354549. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are generic to all that is disclosed in the patent claims, or in other words, the instant claims are anticipated by the patent claims.  The patent claims are directed to a method for covalently attaching a polyethylene glycol polymer to docetaxel, said method comprising the step of: reacting docetaxel with a polyethylene glycol comprising a functional group reactive with a hydroxyl group within docetaxel in the presence of a coupling reagent and 4 -(dimethylamino)-pyridinium-p-toluenesulfonate (DPTS), under conditions effective to promote reaction between said docetaxel and said polyethylene glycol to thereby form a polyethylene glycol docetaxel conjugate having a single polyethylene glycol covalently attached, via an ester linkage, to the hydroxyl group within docetaxel.  This anticipates the patent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
May 20, 2021